Citation Nr: 0816974	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-28 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for psoriatic 
arthritis.

2.  Entitlement to service connection for ulnar nerve 
neuropathy, left hand.

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD). 

(The veteran's appeal for retroactive induction for re-entry 
into a vocational rehabilitation program under Chapter 31, 
Title 38, United States Code, is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1978 to June 
1978, and from January 1991 to May 1991; the veteran had many 
years of verified and unverified reserve component service.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By an October 2002 rating decision, the RO 
denied service connection for ulnar nerve neuropathy, left 
hand; by a rating decision issued in July 2003, the RO denied 
service connection for psoriatic arthritis.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in November 2007.  

The issues of service connection for psoriatic arthritis and 
ulnar nerve neuropathy, left hand are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

During a November 2007 Travel Board hearing, the veteran 
withdrew his appeal for an increased evaluation in excess of 
70 percent for the service-connected PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn during a hearing.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  The 
appellant has withdrawn the appeal of an increased rating for 
the service-connected PTSD during his November 2007 Travel 
Board hearing and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed


REMAND

The RO denied the claim for service connection for left ulnar 
nerve neuropathy on the basis that the veteran did not 
manifest that disorder during his active service and did not 
incur a direct injury to that hand during reserve service.  
The RO noted that there is no authority to grant service 
connection for disorders developing during reserve service 
component service, in the absence of injury.  In this case, 
however, the veteran does not contend that the disorder was 
diagnosed during his active service, or that his left hand 
was injured during reserve service.  Rather, the veteran 
contends that the disorder is secondary to or aggravated by a 
service-connected disability.  

In particular, the veteran contends that ulnar neuropathy 
developed as a result of hepatitis C or exposures to 
chemicals during his Persian Gulf service in Southwest Asia.  
The veteran has submitted medical literature to support a 
link between disorders such as neuropathy and certain 
exposure to chemicals.  The veteran has also pointed out VA 
treatment records dated in April 2003 (included the veteran's 
initial VR&C service folder) which indicate that there may be 
a link between the veteran's hepatitis C and some of his 
joint symptoms.  The veteran contends that left ulnar 
neuropathy is included in this opinion, since the symptoms of 
that disorder include pain in the left hand, including the 
joints.  The veteran also contends that his providers have 
advised him that his left ulnar neuropathy may be related to 
his service-connected hepatitis C.  Finally, the veteran 
contends that an injury to the right hand, leading to 
service-connected right ulnar neuropathy and requiring 
surgery, resulted in overuse of the left hand, triggering 
ulnar neuropathy in the left lower extremity.  Further 
development of the medical evidence, to include obtaining 
medical opinion to address each of these contentions, is 
required.  

The veteran contends that he has joint pain which began 
during or proximate to his Persian Gulf service.  Some VA 
examiners and providers have assigned a diagnosis of 
spondylosing ankylosis.  Others have assigned diagnoses 
ranging from arthropathy triggered by hepatitis C to 
psoriatic arthritis triggered by hepatitis C.  The VA 
examiner who conducted VA examination in May 200-3 concluded 
that the veteran had sustained strains of the affected 
joints.  However, the examiner did not offer a rationale for 
this opinion other than the fact that the veteran's treatment 
records did not support a diagnosis of arthritis, given 
negative radiologic findings and absence of physical finding 
of arthritis.  

The Board does not find this VA examination more persuasive 
than the opinions of the treating providers, since at least 
some joints (right upper extremity) are affected by a 
service-connected disability which could result in pain, but 
only one diagnosis, strain, was assigned for all of the 
joints the veteran has reported are painful.  It appears from 
the record that there are differing medical opinions, each 
with an expressed rationale.  The Board cannot complete 
appellate review without reconciliation of the diverging 
opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be afforded 
notice of VA's duties to assist and notify 
him, consistent with current 
interpretations of those duties.  

2.  The veteran's VA clinical records 
relating to treatment of joint pain 
complaints, neurological evaluation, or 
treatment of the left hand should be 
obtained from May 2003 to the present.

3.  Afford the veteran an opportunity to 
identify or submit any records of private 
clinical treatment for joint pain or left 
upper extremity pain since May 2003.  

4.  Afford the veteran an opportunity to 
submit alternative types of evidence as to 
the chronicity of joint pain or left arm 
pain, especially proximate to service, 
from May 1991, including statements from 
co-workers or reserve component members or 
supervisors who may have observed relevant 
symptoms; employment records showing use 
of leave related to a claimed disorder; 
evidence of medications used for a claimed 
disorder, such as pharmacy records or 
records of payment for medications; 
records of purchases of assistive devices 
proximate to service; or other relevant 
evidence.  The veteran should be reminded 
that evidence proximate to his active 
service, that is, evidence beginning in 
May 1991, would be the most persuasive 
evidence.

4.  The veteran should be afforded 
orthopedic, neurological, rheumatology, or 
other examinations as necessary to 
determine what diagnosis should be 
assigned for the veteran's complaints of 
pain in multiple joints, to include 
whether he has ulnar nerve neuropathy or 
other neurological disorder of the left 
hand, and to determine the etiology of 
each diagnosis assigned.  

Each examiner should be provided with a 
copy of this Remand and the veteran's 
claims files.  Each examiner should review 
the relevant documents in conjunction with 
the examination conducted.  After 
conducting examination of the veteran and 
after receiving the report of any 
necessary diagnostic examination, the 
examiner(s) should answer the following 
questions:

(a) What diagnosis/es should be assigned 
for the veteran's left hand and arm 
complaints?  Is it at least as likely as 
not (i.e., is there a 50 percent or 
greater likelihood) that the diagnosis 
which should be assigned for the veteran's 
left arm complaints: (i) was manifested 
during his active service from January 
1991 to May 19991; or, (ii) was incurred 
as a result of exposure to chemicals 
during active service in 1991; or (iii) is 
the result of service-connected hepatitis 
C or a residual of that service-connected 
disability; or (iv) is secondary to an 
injury to the right hand with right ulnar 
neuropathy and nerve release; or, (v) is 
aggravated by the residuals of an injury 
to the right hand with right ulnar 
neuropathy and nerve release?

(b) What diagnosis/es should be assigned 
for the veteran's complaints of pain in 
multiple joints?  Please discuss the 
varying diagnoses which have been assigned 
since the veteran's 1991 service discharge 
in formulating your answer.  

If one diagnosis is appropriate for one or 
more joints and a different diagnosis is 
appropriate for other joints, please 
describe the diagnosis which should be 
assigned for each joint which the veteran 
reports causes pain.  If you determine 
that a diagnosis other than pain is 
appropriate for any joint, please answer 
the following:

Is it at least as likely as not (i.e., is 
there a 50 percent or greater likelihood) 
that a diagnosis which should be assigned 
for any painful joint: (i) was manifested 
during the veteran's active service from 
January 1991 to May 19991; or, (ii) was 
incurred as a result of exposure to 
chemicals during active service in 1991; 
or (iii) is the result of service-
connected hepatitis C or a residual of 
that service-connected disability; or (iv) 
is secondary to an injury to the right 
hand with right ulnar neuropathy and nerve 
release; or, (v) is aggravated by the 
residuals of an injury to the right hand 
with right ulnar neuropathy and nerve 
release?

If no diagnosis is appropriate, or if the 
multiple joint pain is likely related to a 
qualifying chronic disease (undiagnosed 
illness), or if there is no objective 
evidence of joint pain, please so state.  

The examiner should provide a written 
summary of the relevant medical evidence 
reviewed, and a rationale for all opinions 
expressed.

5.  The RO/AMC should review the written 
opinions to determine whether the 
expressed opinions reconcile the medical 
evidence of record.  If further 
clarification as to the diagnosis/es which 
may be assigned for the veteran's 
complaints of pain in multiple joints is 
required, please obtain further clarifying 
opinion(s).  

6.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it be determined if the veteran's claims 
can be granted.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


